           Case 1:19-cr-03113-JB Document 256 Filed 07/29/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                        Plaintiff,
vs.                                                          No. 1:19-cr-03113-JB

TOMAS SANCHEZ,

                        Defendant.

 NOTICE OF COMPLETION OF BRIEFING ON MOTION TO REVOKE ORDER OF
                    DETENTION PENDING TRIAL

       Defendant, Tomas Sanchez, by his attorney, The Law Office of Ryan J. Villa, by Ryan J.

Villa, submits this Notice of Completion of Briefing, stating as follows:

      1.   Defendant filed his Motion to Revoke Order of Detention Pending Trial on July 13,

2020. See [Doc. 245].

      2.   On July 27, 2020, the United States filed its response. See [Doc. 255].

      3.   Counsel does not intend to file a reply to the United States’ response.

      4.   Defendant requests a hearing on the motion.

       WHEREFORE, the Motion is ready for decision.

                                                     Respectfully submitted,
                                                     THE LAW OFFICE OF RYAN J. VILLA

                                                     /s/ Ryan J. Villa
                                                     RYAN J. VILLA
                                                     Attorney for Defendant
                                                     2501 Rio Grande Blvd NW, Ste A
                                                     Albuquerque, New Mexico 87104
                                                     (505) 639-5709
                                                     (505) 433-5812 Fax
                                                     ryan@rjvlawfirm.com
          Case 1:19-cr-03113-JB Document 256 Filed 07/29/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020 I filed the foregoing electronically through the
CM/ECF system, causing counsel for the United States to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:


                                                   /s/ Ryan J. Villa
                                                   RYAN J. VILLA




                                              2
